Exhibit 10.1 REVOLVING CREDIT AGREEMENT between CESCA THERAPEUTICS INC. “Borrower” and BOYALIFE INVESTMENT FUND II, INC. “Lender” TABLE OF CONTENTS Page 1. Definitions 1 2. The Revolving Loan 1 Revolving Loan Credit Facility 1 Revolving Note 1 Advances 1 Repayment of Loan. 2 Overdue Amounts 2 Statement of Account 2 3. Conditions Precedent to Borrowing 2 Conditions Precedent to Initial Advance 2 Conditions Precedent to Each Advance 3 4. Expenses 3 5. Representations and Warranties of Borrower 3 Valid Existence and Power 3 Authority 3 Authorizations 4 SEC Documents; Financial Statements 4 6. Representations and Warranties of Lender 4 Valid Existence 4 Authority 4 Restricted Securities 5 Accredited Investor 5 7. Further Assurances 5 8. Default. 5 Events of Default 5 Remedies 6 9. Miscellaneous 6 No Waiver, Remedies Cumulative 6 Survival of Representations 6 Notices 6 Governing Law 6 Successors and Assigns 6 Counterparts 7 Usury 7 Powers 7 Approvals 7 Waiver of Certain Defenses 7 Integration 7 i Exhibit 10.1 REVOLVING CREDIT AGREEMENT THIS AGREEMENT (this “ Agreement ”), dated as of March 6, 2017 (the “ Effective Date ”), is made between CESCA THERAPEUTICS INC. , a Delaware corporation (“ Borrower ”), and BOYALIFE INVESTMENT FUND II , INC . , an Illinois corporation (“ Lender ”). W I T N E S S E T H : In consideration of the premises and of the mutual covenants herein contained and to induce Lender to extend credit to Borrower, the parties agree as follows: 1. Definitions . Capitalized terms that are not otherwise defined herein shall have the meanings set forth in Exhibit hereto. 2. The Revolving Loan . Revolving Loan Credit Facility . Lender agrees, on the terms and conditions set forth in this Agreement, to make Advances, in the amount of $500,000.00 per Advance, during the Revolving Credit Period (the “ Revolving Loan ”) up to $5,000,000.00 (the “ Maximum Loan Amount ”), provided that Borrower has satisfied the conditions set forth in Section 3 hereof. On the date hereof and subject to Section hereof, Lender shall make an initial Advance to Borrower equal to $1,500,000.00 (the “ Initial Advance ”). Within the foregoing limitations, and subject to the other terms and conditions set forth in this Agreement, Borrower may borrow, prepay and reborrow Advances at any time during the Revolving Credit Period. 2.2. Revolving Note . The Revolving Loan shall be evidenced by a Convertible Promissory Note in the face amount of the Maximum Loan Amount in the form set forth as Exhibit 2 hereto (the “ Revolving Note ”) and shall be payable in accordance with the terms of the Revolving Note and this Agreement. Interest shall accrue at the Default Rate on the outstanding balance of the Revolving Loan as set forth in the Revolving Note, except that no interest shall accrue on any portion of the outstanding principal amount that constitutes Knobbe Principal. Advances . (a)Except with respect to the Initial Advance, Borrower shall submit to Lender a signed written request for an Advance in substantially the form attached hereto as Exhibit 3 , which request shall be delivered to Lender no later than 12:00 noon (Pacific Standard Time) on the date that is three (3) Business Days prior to the date of the requested Advance, and shall provide such other information as Lender may require (each, an “ Advance Request ”). Each such Advance shall be in the amount of $500,000.00. If Borrower has satisfied the conditions set forth in Section 3 hereof, then Lender shall make such an Advance available to Borrower by check or wire transfer (at the option of Lender) of immediately available funds at Lender’s address referred to in Section hereof. Lender’s acceptance of an Advance Request shall be evidenced by its making the Advance requested. (b)Borrower may use the proceeds of any Advance for general corporate purposes, which may include satisfying outstanding Knobbe Fees, provided that, in the event Borrower intends to use the proceeds of an Advance to satisfy outstanding Knobbe Fees, Borrower shall first provide to Lender documentation of such Knobbe Fees and Lender shall agree in writing as to the amount of any such Advance that will be used as payment for Knobbe Fees. In the event Lender purchases the Device Business from Borrower, Lender will refund to Borrower the aggregate amount of any Knobbe Fees satisfied from the proceeds of an Advance. (c)Notwithstanding the foregoing, Lender may, in its sole and absolute discretion, make or permit to remain outstanding Advances under the Revolving Loan in excess of the original principal amount of the Revolving Note, and all such amounts shall (i)be part of the Indebtedness evidenced by the Revolving Note, (ii)bear interest as provided herein, (iii)be payable upon demand by Lender, and (iv)be entitled to all rights and security as provided under the Loan Documents. Repayment of Loan . (a) Revolving Note . The Revolving Note shall provide that the principal amount payable under the Revolving Loan shall be due and payable on the Termination Date, except as otherwise set forth herein, and that interest payable under the Revolving Loan shall be due and payable annually on December 31st of each year. (b) Payments . Borrower shall make each payment of principal of and interest on the Revolving Loan and fees hereunder not later than 12:00 noon (Pacific Standard Time) on the date when due, without set off, counterclaim or other deduction, in immediately available funds to Lender at its address referred to in Section hereof. Whenever any payment of principal of, or interest on, the Revolving Loan shall be due on a day which is not a Business Day, the date for payment thereof shall be extended to the next succeeding Business Day. If the date for any payment of principal is extended by operation of law or otherwise, interest thereon shall be payable for such extended time. (c) Repayment of Over-Borrowing . To the extent that the aggregate amount of all Advances exceeds the Maximum Loan Amount, the amount of such excess will be paid immediately to Lender upon Lender’s demand. (d) Optional Conversion . On the Termination Date (but not prior to), the outstanding principal amount of the Revolving Loan and all accrued but unpaid interest thereon may be converted, at the option of Lender, into shares of common stock of Borrower in accordance with Section 4 of the Revolving Note in lieu of repayment hereunder. 2.5. Overdue Amounts . Any payments notmade as and when due shall bear interest from the date due until paid at the Default Rate, in Lender’s discretion. 2.6. Statement of Account . If Lender provides Borrower with a statement of account on a periodic basis, such statement will be presumed complete and accurate and will be definitive and binding on Borrower, unless objected to with specificity by Borrower in writing within ten (10) Business Days after receipt. 3. Conditions Precedent to Borrowing . Prior to funding any Advance, the following conditions shall have been satisfied, in the sole opinion of Lender and its counsel: 3.1. Conditions Precedent to Initial Advance . In addition to any other requirement set forth in this Agreement, Lender will not make the Initial Advance under the Revolving Loan unless and until the following conditions shall have been satisfied: (a) Loan Documents . Borrower and each other party to any Loan Document, as applicable, shall have executed and delivered this Agreement, the Revolving Note, and all other required Loan Documents, all in form and substance satisfactory to Lender. (b) Additional Documents . Borrower shall have delivered to Lender all additional opinions, documents, certificates and other assurances that Lender or its counsel may require. 2 Conditions Precedent to Each Advance . The following conditions, in addition to any other requirements set forth in this Agreement, shall have been met or performed by the Advance Date with respect to any Advance Request and each Advance Request (whether or not a written Advance Request is required) shall be deemed to be a representation that all such conditions have been satisfied: (a) Advance Request . Borrower shall have delivered to Lender an Advance Request and other information, as required under Section 2.3(a) hereof. (b) No Default . No Default shall have occurred and be continuing or could occur upon the making of the Advance in question and Borrower shall have delivered to Lender an officer’s certificate to such effect, which may be incorporated in the Advance Request. (c) Correctness of Representations . All representations and warranties made by Borrower or otherwise in writing in connection herewith shall be true and correct in all material respects with the same effect as though the representations and warranties had been made on and as of the proposed Advance Date, and Borrower shall have delivered to Lender an officer’s certificate to such effect, which may be incorporated in the Advance Request. (d) Limitations Not Exceeded . The proposed Advance shall not cause the outstanding principal balance of the Revolving Loan to exceed the Maximum Loan Amount. 4. Expenses . Each party will bear its own out-of-pocket fees and expenses relating to the negotiating, documentation, and closing of the Revolving Loan and all documents relating thereto. 5. Representations and Warranties of Borrower . In order to induce Lender to enter into this Agreement and to make the Revolving Loan provided for herein, Borrower makes the following representations and warranties, all of which shall survive the execution and delivery of the Loan Documents. Unless otherwise specified, such representations and warranties shall be deemed made as of the date hereof and as of the Advance Date of any Advance by Lender to Borrower: 5.1. Valid Existence and Power . Borrower is a corporation duly formed, validly existing and in good standing under the laws of the State of Delaware and is duly qualified or licensed to transact business in all places where the failure to be so qualified would have a Material Adverse Effect on it. Borrower has the power to make and perform the Loan Documents executed by it and all such instruments will constitute the legal, valid and binding obligations of Borrower, enforceable in accordance with their respective terms, subject only to bankruptcy and similar laws affecting creditors’ rights generally. 5.2. Authority . The execution, delivery and performance of the Loan Documents by Borrower have been duly authorized by all necessary action of Borrower, and do not and will not violate any provision of law or regulation, or any writ, order or decree of any court or governmental or regulatory authority or agency or any provision of the governing instruments of Borrower, and do not and will not, with the passage of time or the giving of notice, result in a breach of, or constitute a default or require any consent under, or result in the creation of any Lien upon any property or assets of Borrower pursuant to, any law, regulation, instrument or agreement to which Borrower is a party or by which Borrower or its respective properties may be subject, bound or affected. 3 5.3. Authorizations . All authorizations, consents, approvals and licenses required under applicable law or regulation for the ownership or operation of the property owned or operated by Borrower or for the conduct of any business in which it is engaged have been duly issued and are in full force and effect, and Borrower is not in default, nor has any event occurred which with the passage of time or the giving of notice, or both, would constitute a default, under any of the terms or provisions of any part thereof, or under any order, decree, ruling, regulation, closing agreement or other decision or instrument of any governmental commission, bureau or other administrative agency or public regulatory body having jurisdiction over Borrower, which default would have a Material Adverse Effect Borrower. Except as noted herein, no approval, consent or authorization of, or filing or registration with, any governmental commission, bureau or other regulatory authority or agency is required with respect to the execution, delivery or performance of any Loan Document. 5.4. SEC Documents; Financial Statements . Borrower has made available to Lender through the EDGAR system, true and complete copies of Borrower’s most recent Annual Report on Form 10-K for the fiscal year ended June 30, 2016, and all other reports filed by Borrower pursuant to the 1934 Act since the filing of the 10-K and prior to the date hereof (all of the foregoing filed prior to the date hereof, and all exhibits included therein and financial statements, notes and schedules thereto and documents incorporated by reference therein being hereinafter referred to as the “ SEC Documents ”). The SEC Documents are the only filings required of Borrower pursuant to the reporting requirements of the Securities Exchange Act of 1934, as amended (the “ 1934 Act ”) for such period. Borrower is engaged in all material respects only in the business described in the SEC Documents, and the SEC Documents contain a complete and accurate description in all material respects of the business of Borrower. As of their respective filing dates and except for any restatement, correction, revision, or update described in any subsequently filed SEC Document, the SEC Documents complied as to form in all material respects with the requirements of the 1934 Act and did not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made therein, in the light of the circumstances under which they were made, not misleading. The financial statements included in the SEC Documents present fairly, in all material respects, the consolidated financial position of Borrower as of the dates shown and its consolidated results of operations and cash flows for the periods shown, and such financial statements have been prepared in conformity with GAAP (except as may be disclosed therein or in the notes thereto, and, in the case of quarterly financial statements, as permitted by Form 10-Q under the 1934 Act). Except as set forth in the financial statements of Borrower included in the SEC Documents filed prior to the date hereof, Borrower has not incurred any liabilities, contingent or otherwise, except those incurred in the ordinary course of business, consistent (as to amount and nature) with past practices since the date of such financial statements, none of which, individually or in the aggregate, have had or could reasonably be expected to have a Material Adverse Effect. 6. Representations and Warranties of Lender . Lender makes the following representations and warranties, all of which shall survive the execution and delivery of the Loan Documents: 6.1. Valid Existence . Lender is a corporation duly formed, validly existing and in good standing under the laws of the State of Illinois. 6.2. Authority . Lender has the power to make and perform the Loan Documents executed by it and all such instruments will constitute the legal, valid and binding obligations of Lender, enforceable in accordance with their respective terms, subject only to bankruptcy and similar laws affecting creditors’ rights generally. The execution, delivery and performance of the Loan Documents by Lender have been duly authorized by all necessary action of Lender, and do not and will not violate any provision of law or regulation, or any writ, order or decree of any court or governmental or regulatory authority or agency or any provision of the governing instruments of Lender. 4 Restricted Securities Lender understands that the Revolving Note and the shares issuable upon conversion of the Revolving Note are characterized as “restricted securities” under the federal securities laws inasmuch as they are being acquired from Borrower in a transaction not involving a public offering and that under such laws and applicable regulations such securities may be resold without registration under the Securities Act of 1933, as amended (the “ Act ”), only in certain limited circumstances. In this connection, Lender represents that it is familiar with SEC Rule 144, as presently in effect, and understands the resale limitations imposed thereby and by the Act. Accredited Investor. Lender is an “accredited investor” as that term is defined under the Act. 7. Further Assurances . Borrower shall provide to Lender such information as may be reasonably requested from time to time concerning the business, properties or financial condition of Borrower, and take such further action and provide to Lender such further assurances as may be reasonably requested to ensure compliance with the intent of this Agreement and the other Loan Documents. 8. Default. Events of Default . Each of the following shall constitute an Event of Default: (a)There shall occur any default by Borrower in the payment of any interest on the Revolving Note when due and such interest remains unpaid for a period of five (5) Business Days following demand for payment thereof by Lender; or (b)There shall occur any default by Borrower in the payment, when due, of any principal on the Revolving Note; or (c)Borrower shall (A) voluntarily dissolve, liquidate or terminate operations or apply for or consent to the appointment of, or the taking of possession by, a receiver, custodian, trustee or liquidator of Borrower or of all or of a substantial part of its assets, (B)admit in writing its inability to pay its debts as the debts become due, (C)make a general assignment for the benefit of its creditors, (D)commence a voluntary case under the federal Bankruptcy Code (as now or hereafter in effect), (E) file a petition seeking to take advantage of any other law relating to bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment of debts, (F)fail to controvert in a timely and appropriate manner, or acquiesce in writing to, any petition filed against it in an involuntary case under Bankruptcy Code, or (G)take any corporate action for the purpose of effecting any of the foregoing; or (d)An involuntary petition or complaint shall be filed against Borrower seeking bankruptcy relief or reorganization or the appointment of a receiver, custodian, trustee, intervenor or liquidator of Borrower, of all or substantially all of its assets, and such petition or complaint shall not have been dismissed within sixty (60) days of the filing thereof; or an order, order for relief, judgment or decree shall be entered by any court of competent jurisdiction or other competent authority approving or ordering any of the foregoing actions. 5 Remedies . If any Default shall occur, Lender may, without notice to Borrower, at its option, withhold further Advances to Borrower. If an Event of Default shall have occurred and be continuing, Lender may at its option declare any or all Indebtedness to be immediately due and payable, terminate its obligation to make Advances to Borrower, bring suit against Borrower to collect the Indebtedness, exercise any remedy available to Lender hereunder or at law and take any action or exercise any remedy provided herein or in any other Loan Document or under applicable law. No remedy shall be exclusive of other remedies or impair the right of Lender to exercise any other remedies. 9. Miscellaneous. 9.1. No Waiver, Remedies Cumulative . No failure on the part of Lender to exercise, and no delay in exercising, any right hereunder or under any other Loan Document shall operate as a waiver thereof, nor shall any single or partial exercise of any right hereunder preclude any other or further exercise thereof or the exercise of any other right. The remedies herein provided are cumulative and are in addition to any other remedies provided by law (including remedies at law and equity), any Loan Document or otherwise. 9.2. Survival of Representations . All representations and warranties made herein shall survive the making of the Revolving Loan hereunder and the delivery of the Revolving Note, and shall continue in full force and effect so long as any Indebtedness is outstanding, there exists any commitment by Lender to Borrower, and until this Agreement is formally terminated in writing. 9.3. Notices . Any notice or other communication hereunder or under the Loan Documents to any party hereto or thereto shall be by hand delivery, overnight delivery via nationally recognized overnight delivery service, facsimile with receipt confirmed, telegram, telex or registered or certified United States mail and unless otherwise provided herein shall be deemed to have been given or made when delivered, telegraphed, telexed, faxed or three (3) Business Days after having been deposited in the United States mail, postage prepaid, addressed to the party at its address specified below (or at any other address that the party may hereafter specify to the other parties in writing): Lender: Boyalife Investment Fund II, Inc. 800 Jiefang Road East Wuxi City, China 214002 Attn: James Xu, General Counsel Borrower: Cesca Therapeutics Inc. 2711 Citrus Road Rancho Cordova, CA 95742 Attn: Vivian Liu 9.4. Governing Law . This Agreement and the Loan Documents shall be deemed contracts made under the laws of the State of California and shall be governed by and construed in accordance with the laws of said state (excluding its conflict of laws provisions if such provisions would require application of the laws of another jurisdiction). 9.5. Successors and Assigns . This Agreement shall be binding upon and shall inure to the benefit of Borrower and Lender, and their respective successors and assigns; provided, that Borrower may not assign any of its rights hereunder without the prior written consent of Lender, and any such assignment made without such consent will be void. 6 9.6. Counterparts . This Agreement may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which when so executed and delivered shall be deemed an original and all of which when taken together shall constitute but one and the same instrument, and may be transmitted by fax or electronic mail. 9.7. Usury . Regardless of any other provision of this Agreement, the Revolving Note or in any other Loan Document, if for any reason the effective interest should exceed the maximum lawful interest, the effective interest shall be deemed reduced to, and shall be, such maximum lawful interest, and (i)the amount which would be excessive interest shall be deemed applied to the reduction of the principal balance of the Revolving Note and not to the payment of interest, and (ii)if the Revolving Loan evidenced by the Revolving Note has been or is thereby paid in full, the excess shall be returned to the party paying same, such application to the principal balance of the Revolving Note or the refunding of excess to be a complete settlement and acquittance thereof. 9.8. Powers . All powers of attorney granted to Lender are coupled with an interest and are irrevocable. 9.9. Approvals . If this Agreement calls for the approval or consent of Lender, such approval or consent may be given or withheld in the discretion of Lender unless otherwise specified herein. 9.10. Waiver of Certain Defenses . All rights of Lender and all obligations of Borrower hereunder shall be absolute and unconditional irrespective of (i)any change in the time, manner or place of payment of, or any other term of, all or any of the Indebtedness, or any other amendment or waiver of or any consent to any departure from any provision of the Loan Documents, (ii) any release or amendment or waiver of or consent to departure from any guaranty for all or any of the Indebtedness, or (iii)any other circumstance which might otherwise constitute a defense available to, or a discharge of, Borrower or any third party, other than payment and performance in full of the Indebtedness. 9.11. Integration . This Agreement and the other Loan Documents constitute the sole agreement of the parties with respect to the subject matter hereof and thereof and supersede all oral negotiations and prior writings with respect to the subject matter hereof and thereof. [Signatures Page Follows] 7 Exhibit 10.1 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the day and year first above written. BOYALIFE INVESTMENT FUND II, INC . By: /s/
